ACCEPTED
                                       08-14-00130-CR
                             EIGHTH COURT OF APPEALS
08-14-00130-CR                         EL PASO, TEXAS
                                  1/5/2015 11:51:19 AM
                                      DENISE PACHECO
                                                CLERK




                        FILED IN
                 8th COURT OF APPEALS
                     EL PASO, TEXAS
                 1/5/2015 11:51:19 AM
                     DENISE PACHECO
                         Clerk